--------------------------------------------------------------------------------

Exhibit 10.1

AMENDMENT TO THE SECURITIES PURCHASE AGREEMENT

THIS AMENDMENT TO THE SECURITIES PURCHASE AGREEMENT, dated as of September 25,
2008 (this “Amendment”), is entered into by and among China Nutrifruit Group
Limited (formerly known as Fashion Tech International, Inc.), a Nevada
corporation (the “Company”), and the purchaser identified on the signature page
hereto (the “Purchaser”).  Capitalized terms used herein but not otherwise
defined herein shall have the respective meanings set forth in the Securities
Purchase Agreement (as defined below).

W I T N E S S E T H

WHEREAS, the Company and the Investors (including the Purchaser) are parties to
that certain Securities Purchase Agreement, dated as of August 14, 2008 (the
“Securities Purchase Agreement”); and

WHEREAS, the parties to the Securities Purchase Agreement wish to amend certain
provisions of the Securities Purchase Agreement; and

WHEREAS, Section 6.4 of the Securities Purchase Agreement provides that no
provision of the Securities Purchase Agreement may be waived or amended except
in a written instrument signed by the Company and the Investors holding a
majority of the Shares subscribed for by Investors (excluding any Investors that
are Affiliates of the Company);

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, the parties hereto agree as follows:

ARTICLE I

AMENDMENTS

SECTION 1.1.   Amendment.  The parties hereto agree that the Securities Purchase
Agreement shall be amended as set forth in this Section 1.1.

(a)

The definition of “Outside Date” under Section 1.1 is hereby amended and
restated in its entirety as follows:  

“Outside Date” means the sixtieth (60th) calendar day (if such calendar day is a
Trading Day and if not, then the first Trading Day following such sixtieth
(60th) calendar day) following the date of this Agreement.

(b)

Section 4.2(a) is hereby amended and restated in its entirety as follows:  

“4.2 Registration Obligation.   

(a)    The Company shall file a registration statement as soon as commercially
reasonable, but in any event within sixty (60) days (if such calendar day is a
Trading Day and if not, then the first Trading Day following such sixtieth
(60th) calendar day) of the Closing Date, on Form S-1, or such other form that
is appropriate, covering the resale of the Shares.  The Company shall file a
registration statement as soon as commercially reasonable, but in any event
within forty-five (45) days (if such calendar day is a Trading Day and if not,
then the first Trading Day following such forty-fifth (45th) calendar day) of
the date the 2009 Make Good Shares or 2010 Make Good Shares, as applicable, are
issuable to Investors, on Form S-1, or such other form that is appropriate,
covering the resale of the, the 2009 Make Good Shares and the 2010 Make Good
Shares, as applicable.”  

1

--------------------------------------------------------------------------------

SECTION 1.2.   Full Force and Effect.  For the avoidance of doubt, all other
provisions of the Securities Purchase Agreement shall remain in full force and
effect.  

ARTICLE II

MISCELLANEOUS

SECTION 2.1.   Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the State of New York.

SECTION 2.2.   Entire Agreement. This Amendment along with the Securities
Purchase Agreement and the other Transaction Documents contains the entire
understanding of the parties with respect to the subject matter hereof and
supersedes all prior agreements, understandings, discussions and
representations, oral or written, with respect to such matters, which the
parties acknowledge have been merged into this Amendment.

SECTION 2.3.   Counterparts.  This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]





 



2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized signatories as of the date first
indicated above.

  CHINA NUTRIFRUIT GROUP LIMITED      

By:       /s/ Jinglin Shi                              
Name:

Jinglin Shi

Title:

Chief Executive Officer

      THE PURCHASERS HOLDING A  MAJORITY OF SHARES SUBSCRIBED BY THE INVESTORS
AS OF AUGUST 14, 2008


 

 

 

 




Signature Page to the Amendment to SPA

--------------------------------------------------------------------------------